DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 6/12/2020. It is noted, however, that applicant has not filed a certified copy of the 3,083,521 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 12, the recitation “a second magnet located at the second extremity of at least one of said plurality of cylinders, wherein the second magnet provides dampening of the movement of the first magnet as it reaches either the first or second extremity of the cylinder” is indefinite. Since the claims recite the second magnet located only at the second extremity, it is unclear how the second magnet would provide dampening at the first extremity. 
Regarding claims 3 and 4, the recitations “at least one sail located at said first or second extremity of a number of said cylinders” and “at least one sail located at said first or second extremity of each cylinder”, respectively, are indefinite. Claim 1 already recites that the first extremity is attached to the central axis. Therefore, it is unclear how sails could also be attached to the first extremity. Neither the drawings nor the specifications disclose sails located at the first extremity. 
Regarding claim 5, claim 5 recites the limitation "the outer extremity" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 7245042 B1 to Simnacher in view of US 20170198401 A1 to Phillips.
Regarding claim 1, Simnacher discloses a device comprising:
a stand (Fig. 1: 22); 
a rotatable central axis (20) mounted on said stand; 
a plurality of cylinders (28, 30, 32) having a first extremity attached to said central axis and having a second extremity extending outwardly therefrom (column 5, lines 28-30); 
a first magnet (Fig. 4: 68) contained within each one of said plurality of cylinders, first magnet being free to move along the cylinder between a first position proximate said first extremity (76) and a second position proximate the second extremity (74); 
a coil (62) surrounding each one of the cylinders and arranged to generate an electrical current as the first magnet passes through the coil (direction 80); and 
a connection for carrying said electrical current from said coil to a circuit or power source (column 5, lines 5-7).
However, it fails to disclose a second magnet located at the second extremity of at least one of said plurality of cylinders, wherein the second magnet provides dampening of the movement of the first magnet as it reaches either the first or second extremity of the cylinder.
Phillips teaches a second magnet (Fig. 3A: 28A or 28B) located at the second extremity of at least one of said plurality of cylinders, wherein the second magnet provides dampening of the movement of the first magnet as it reaches either the first or second extremity of the cylinder [0175].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the braking magnets as disclosed by Phillips to the device disclosed by Simnacher.
One would have been motivated to do so to protect the ends of the cylinder from the moving magnet. 
Regarding claim 2, Simnacher discloses a plurality of sails (Fig. 1: 14, 16, 18) adapted to capture a kinetic energy generated by a source selected from the group consisting of: wind; water; pressurized or compressed gas.
Regarding claim 3, Simnacher discloses at least one sail (Fig. 1: 14) located at said first or second extremity of a number of said cylinders (28, 32).
Regarding claim 4, Simnacher discloses at least one sail (Fig. 1: 14) located at said first or second extremity of each cylinder (28, 30, 32).
Regarding claim 5, Simnacher discloses a plurality of sails (Fig. 1: 14, 16, 18) adapted to capture a kinetic energy generated by a source selected from the group consisting of: wind; water; pressurized or compressed gas where the sails are rotatably mounted on the outer extremity of the cylinders (28, 30, 32) so as to be able to move in one direction or another.
Regarding claim 11, Simnacher discloses a method comprising:
providing a lift assisted magnetic power device (Fig. 1) adapted to convert rotational energy into electrical current (column 5, lines 5-7), said device comprising:
a stand (Fig. 1: 22); 
a rotatable central axis (20) mounted on said stand; 
a plurality of cylinders (28, 30, 32) having a first extremity attached to said central axis and having a second extremity extending outwardly therefrom (column 5, lines 28-30); 
a first magnet (Fig. 4: 68) contained within each one of said plurality of cylinders, said first magnet being free to move along the cylinder between a first position proximate said first extremity (76) and a second position proximate the second extremity (74); 
a coil (62) surrounding each one of the cylinders and arranged to generate an electrical current as the first magnet passes through the coil (direction 80); and 
a connection for carrying said electrical current from said coil to a circuit  or power source (column 5, lines 5-7);
exposing the device to a source of energy (wind) capable of rotating the device and incurring the displacement of the magnets contained in the cylinders (column 6, lines 39-50); and
capturing the electrical current generated by the device by directing the electrical current from the coil to a circuit or power source (column 5, lines 5-7).
However, it fails to disclose a second magnet located at the second extremity of at least one of said plurality of cylinders, wherein the second magnet provides dampening of the movement of the first magnet as it reaches either the first or second extremity of the cylinder.
Phillips teaches a second magnet (Fig. 3A: 28A or 28B) located at the second extremity of at least one of said plurality of cylinders, wherein the second magnet provides dampening of the movement of the first magnet as it reaches either the first or second extremity of the cylinder [0175].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the braking magnets as disclosed by Phillips to the device disclosed by Simnacher.
One would have been motivated to do so to protect the ends of the cylinder from the moving magnet.
Regarding claim 12, Simnacher discloses a device comprising:
a stand (Fig. 1: 22); 
a rotatable central axis (20) mounted on said stand; 
a plurality of cylinders (28, 30, 32) each one of said plurality of cylinders mounted through said central axis so as to have a first extremity on one side of the central axis and a second extremity extending outwardly from the other side of the central axis (column 5, lines 28-30); wherein said first and second extremity of each one of the plurality of cylinders (28, 30, 32) are equidistant from the central axis (20);
a first magnet (Fig. 4: 68) contained within each one of said plurality of cylinders, said first magnet being free to move along the cylinder between a first position proximate said first extremity (76) and a second position proximate the second extremity (74); 
a coil (62) surrounding each one of the cylinders to generate an electrical current as the first magnet passes through the coil (direction 80); and 
a connection for carrying said electrical current from said coil to a circuit or power source (column 5, lines 5-7).
However, it fails to disclose a second magnet located at the second extremity of at least one of said plurality of cylinders, wherein the second magnet provides dampening of the movement of the first magnet as it reaches either the first or second extremity of the cylinder.
Phillips teaches a second magnet (Fig. 3A: 28A or 28B) located at the second extremity of at least one of said plurality of cylinders, wherein the second magnet provides dampening of the movement of the first magnet as it reaches either the first or second extremity of the cylinder [0175].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the braking magnets as disclosed by Phillips to the device disclosed by Simnacher.
One would have been motivated to do so to protect the ends of the cylinder from the moving magnet.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7245042 B1 to Simnacher in view of US 20170198401 A1 to Phillips as applied to claims 1 and 12 above and further in view of US 20130175804 A1 to Cironi et al. 
Regarding claims 6 and 13, Simnacher and Phillips discloses a device as described above. 
However, it fails to disclose a bridge rectifier connected to the connection capable of carrying said electrical current prior to sending the electrical current to a circuit or power source.
Cironi et al. teaches a bridge rectifier (Fig. 2: 202) connected to the connection capable of carrying said electrical current prior to sending the electrical current to a circuit or power source (210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the bridge rectifier as disclosed by Cironi et al. to the device disclosed by Simnacher and Phillips.
One would have been motivated to do so to convert the electrical energy produce by the coils to be stored by the battery. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 7245042 B1 to Simnacher in view of US 20170198401 A1 to Phillips as applied to claim 1 above and further in view of US 7939961 B1 to Bonnet. 
Regarding claim 9, Simnacher and Phillips discloses a device as described above. 
However, it fails to disclose an outer ring located proximate the second extremity of said cylinders and secured thereonto.
Bonnet teaches an outer ring (Fig. 1: 60) located proximate the second extremity (96) of said cylinders and secured thereonto.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the outer ring as disclosed by Bonnet to the device disclosed by Simnacher and Phillips.
One would have been motivated to do so to improve the structural integrity of the cylinders and sails. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion










































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832